UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33676 ENCORE ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 20-8456807 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 5847 San Felipe, Suite 3000, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(832) 327-2255 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Units Representing Limited Partner Interests New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer þNon-accelerated filer oSmaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ Aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity of the registrant was last sold as of June 30, 2010 (the last business day of the registrant’s most recently completed second fiscal quarter)$415,128,949 Number of Common Units outstanding as of February 28, 201145,341,597 DOCUMENTS INCORPORATED BY REFERENCE: None INDEX Page PART I Items 1. and 2. Business and Properties 1 Item 1A. Risk Factors 18 Item 1B. Unresolved Staff Comments 34 Item 3. Legal Proceedings 34 PART II Item 5. Market for Registrant’s Common Equity, Related Unitholder Matters and Issuer Purchases of Equity Securities 35 Item 6. Selected Financial Data 36 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 57 Item 8. Financial Statements and Supplementary Data 60 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 90 Item 9A. Controls and Procedures 90 Item 9B. Other Information 92 PART III Item 10. Directors, Executive Officers and Corporate Governance 92 Item 11. Executive Compensation 96 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Unitholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits, Financial Statement Schedules GLOSSARY The following are abbreviations and definitions of certain terms used in this annual report on Form 10-K (the “Report”): · Bbl.One stock tank barrel, or 42 U.S. gallons liquid volume, used in reference to oil or other liquid hydrocarbons. · Bbl/D.One Bbl per day. · Bcf. One billion cubic feet, used in reference to natural gas. · Bcfe.One billion cubic feet of natural gas equivalent, calculated by converting oil to natural gas at a ratio of one Bbl of oil to six Mcf of natural gas. · BOE.One barrel of oil equivalent, calculated by converting natural gas to oil equivalent barrels at a ratio of six Mcf of natural gas to one Bbl of oil. · BOE/D.One BOE per day. · CO2.Carbon dioxide · Completion.The installation of permanent equipment for the production of oil or natural gas. · Council of Petroleum Accountants Societies (“COPAS”).A professional organization of oil and natural gas accountants that maintains consistency in accounting procedures and interpretations, including the procedures that are part of most joint operating agreements.These procedures establish a drilling rate and an overhead rate to reimburse the operator of a well for overhead costs, such as accounting and engineering. · Delay Rentals.Fees paid to the lessor of an oil and natural gas lease during the primary term of the lease prior to the commencement of production from a well. · Developed Acreage.The number of acres allocated or assignable to producing wells or wells capable of production. · Development Well.A well drilled within the proved area of an oil or natural gas reservoir to the depth of a stratigraphic horizon known to be productive. · Dry Hole.An exploratory, development, or extension well that proves to be incapable of producing either oil or natural gas in sufficient quantities to justify completion as an oil or natural gas well. · Denbury.Denbury Resources Inc., a publicly traded Delaware corporation, together with its subsidiaries. · EAC.Encore Acquisition Company, together with its subsidiaries.EAC merged with and into Denbury on March 9, 2010. · ENP.Encore Energy Partners LP, a publicly traded Delaware limited partnership, together with its subsidiaries. · Exploratory Well.A well drilled to find a new field or to find a new reservoir in a field previously producing oil or natural gas in another reservoir. · Farm-out.Transfer of all or part of the operating rights from the working interest holder to an assignee, who assumes all or some of the burden of development, in return for an interest in the property.The assignor usually retains an overriding royalty, but may retain any type of interest. · FASB.Financial Accounting Standards Board. · FASC.FASB Accounting Standards Codification. · Field.An area consisting of a single reservoir or multiple reservoirs, all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. · GAAP.Accounting principles generally accepted in the United States. · Gross Acres or Gross Wells.The total acres or wells, as the case may be, in which an entity owns a working interest. · Lease Operating Expense (“LOE”).All direct and allocated indirect costs of producing hydrocarbons after completion of drilling and before commencement of production.Such costs include labor, superintendence, supplies, repairs, maintenance, and direct overhead charges. · LIBOR.London Interbank Offered Rate. · MBbl.One thousand Bbls. · MBOE.One thousand BOE. · Mcf.One thousand cubic feet, used in reference to natural gas. · Mcf/D.One Mcf per day. · MMBbl.One million Bbls. · MMBOE.One million BOE. · MMcf.One million cubic feet, used in reference to natural gas. · MMcf/D.One MMcf per day. · MMcfe.One MMcf equivalent, determined by converting oil to natural gas equivalent at aratio of one Bbl of oil to six Mcf of natural gas. · MMcfe/D.One MMcfe per day. · Natural Gas Liquids (“NGLs”).The combination of ethane, propane, butane, and natural gasolines that when removed from natural gas become liquid under various levels of higher pressure and lower temperature. · Net Acres or Net Wells.Gross acres or wells, as the case may be, multiplied by the working interest percentage owned by an entity. · Net Profits Interest.An interest that entitles the owner to a specified share of net profits from the production of hydrocarbons. · NYMEX.New York Mercantile Exchange. · NYSE.The New York Stock Exchange. · Oil.Crude oil, condensate, and NGLs. · Operator.The entity responsible for the exploration, development, and production of a well or lease. · Present Value of Future Net Revenues (“PV-10”). The present value of estimated future revenues to be generated from the production of proved reserves, net of estimated future production and development costs, using prices and costs as of the date of estimation without future escalation, without giving effect to commodity derivative activities, non-property related expenses such as general and administrative expenses, debt service, depletion, depreciation, and amortization, and income taxes, discounted at an annual rate of 10 percent. · Production costs.Costs incurred to operate and maintain our wells and related equipment and facilities.For a complete definition of production costs, please refer to the SEC’s Regulation S-X, Rule 4-10(a)(20). · Production Margin.Wellhead revenues less production expenses. · Production Taxes.Production expense attributable to production and severance taxes. · Productive Well.A well capable of producing hydrocarbons in commercial quantities, including natural gas wells awaiting pipeline connections to commence deliveries and oil wells awaiting connection to production facilities. · Proved Developed Reserves.Reserves of any category that can be expected to be recovered: (i) through existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared to the cost of a new well; and (ii) through installed extraction equipment and infrastructure operational at the time of the reserves estimate if the extraction is by means not involving a well, is acreage that is allocated or assignable to producing wells or wells capable of production. For a complete definition of developed oil and gas reserves, refer to the SEC’s Regulation S-X, Rule 4-10(a)(6). · Proved Reserves.Those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation. The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time.For a complete definition of proved oil and gas reserves, refer to the SEC’s Regulation S-X, Rule 4-10(a)(22). · Proved Undeveloped Reserves.Reserves of any category that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion.For a complete definition of undeveloped oil and gas reserves, refer to the SEC’s Regulation S-X, Rule 4-10(a)(31). · Recompletion.The completion for production of an existing wellbore in another formation from that in which the well has been previously completed. · Reliable Technology. A grouping of one or more technologies (including computational methods) that have been field tested and have been demonstrated to provide reasonably certain results with consistency and repeatability in the formation being evaluated or in an analogous formation. · Reserves.Reserves are estimated remaining quantities of oil and natural gas and related substances anticipated to the economically producible, as of a given date, by application of development projects to known accumulations.In addition, there must exist, or there must be a reasonable expectation that there will exist, the legal right to produce or a revenue interest in the production, installed means of delivering oil and gas or related substances to market, and all permits and financing required to implement the project. · Reservoir.A porous and permeable underground formation containing a natural accumulation of producible hydrocarbons that is confined by impermeable rock or water barriers and is individual and separate from other reservoirs. · Royalty.An interest in an oil and natural gas lease that gives the owner the right to receive a portion of the production from the leased acreage (or of the proceeds from the sale thereof), but does not require the owner to pay any portion of the production or development costs on the leased acreage.Royalties may be either landowner’s royalties, which are reserved by the owner of the leased acreage at the time the lease is granted, or overriding royalties, which are usually reserved by an owner of the leasehold in connection with a transfer to a subsequent owner. · SEC.The United States Securities and Exchange Commission. · Secondary Recovery.Enhanced recovery of hydrocarbons from a reservoir beyond the hydrocarbons that can be recovered by normal flowing and pumping operations.Involves maintaining or enhancing reservoir pressure by injecting water, gas, or other substances into the formation in order to displace hydrocarbons toward the wellbore.The most common secondary recovery techniques are gas injection and waterflooding. · Standardized Measure.Future cash inflows from proved reserves, less future production costs, development costs, net abandonment costs, and income taxes, discounted at 10 percent per annum to reflect the timing of future net cash flows.Standardized Measure differs from PV-10 because Standardized Measure includes the effect of estimated future net abandonment costs and income taxes. · Tertiary Recovery.An enhanced recovery operation that normally occurs after waterflooding in which chemicals or natural gases are used as the injectant. · Undeveloped Acreage.Lease acreage on which wells have not been drilled or completed to a point that would permit the production of economic quantities of oil or natural gas regardless of whether such acreage contains proved reserves. · Unit.A specifically defined area within which acreage is treated as a single consolidated lease for operations and for allocations of costs and benefits without regard to ownership of the acreage.Units are established for the purpose of recovering hydrocarbons from specified zones or formations. · Vanguard.Vanguard Natural Resources, LLC, a publicly traded Delaware limited liability company, together with its subsidiaries. · VNG.Vanguard Natural Gas, LLC, a wholly-owned subsidiary of Vanguard. · Waterflood.A secondary recovery operation in which water is injected into the producing formation in order to maintain reservoir pressure and force oil toward and into the producing wells. · Working Interest.An interest in an oil or natural gas lease that gives the owner the right to drill for and produce hydrocarbons on the leased acreage and requires the owner to pay a share of the production and development costs. · Workover.Operations on a producing well to restore or increase production. i As used in this Report, references to “ENP,” “we,” “our,” “us,” or similar terms refer to Encore Energy Partners LP and its subsidiaries, unless the context indicates otherwise.References to “our general partner” refer to Encore Energy Partners GP LLC, our general partner.References to “our operating company” and “OLLC” refer to Encore Energy Partners Operating LLC, our operating company.References to “EAC” refer to Encore Acquisition Company, a former parent company of our general partner, and its subsidiaries.References to “Denbury” refer to Denbury Resources Inc., a former parent company of our general partner, and its subsidiaries.References to “Encore Operating” refer to Encore Operating, L.P., a wholly owned subsidiary of Denbury.References to “Vanguard” refer to Vanguard Natural Resources, LLC, the ultimate parent company of our general partner, and its subsidiaries.References to “VNG” refer to Vanguard Natural Gas, LLC, a wholly-owned subsidiary of Vanguard.This Report contains forward-looking statements, which give our current expectations or forecasts of future events.Please read “Item 1A. Risk Factors” for a description of various factors that could materially affect our ability to achieve the anticipated results described in the forward-looking statements.Certain terms commonly used in the oil and natural gas industry and in this Report are defined under the caption “Glossary.”In addition, all production and reserve volumes disclosed in this Report represent amounts net to us, unless otherwise noted. PART I ITEMS 1 and 2.BUSINESS AND PROPERTIES General Our Business.We are a Delaware limited partnership formed in February of 2007 by EAC and are engaged in the acquisition, exploitation, and development of oil and natural gas reserves from onshore fields in the United States.Our primary business objective is to make quarterly cash distributions to our unitholders in accordance with our guideline as discussed in “Item 7. Management’s Discussion and Analysis of Financial Condition and results of Operations – Capital Commitments, Capital Resources, and Liquidity – Capital commitments – Distributions to unitholders.”Our properties and oil and natural gas reserves are located in four core areas: •the Big Horn Basin in Wyoming and Montana; •the Permian Basin in West Texas and New Mexico; •the Williston Basin in North Dakota and Montana; and •theArkoma Basin in Arkansas and Oklahoma. On March 9, 2010, EAC, a former parent of our general partner, was merged with and into Denbury (the “Merger”), with Denbury surviving the Merger.As part of the Merger, Denbury became the then owner of our general partner and approximately 46.1 percent of our outstanding common units. On November 17, 2010, Denbury announced that it had entered into an agreement to sell its ownership interests in ENP to VNG, the parent of our general partner, for $300 million in cash and approximately 3.14 million Vanguard common units (the “Vanguard Acquisition”). The transaction closed on December 31, 2010.Denbury sold its interest in the entity which owns 100 percent of our general partner and approximately 20.9 million of our common units, or approximately 46.1 percent of our outstanding common units. Proved Reserves.Our estimated total proved reserves at December 31, 2010 were 28.7 MMBbls of oil and 74.5 Bcf of natural gas, based on 2010 12-month average market prices of $79.43 per Bbl of oil and $4.45 per Mcf of natural gas.On a BOE basis, our proved reserves were 41.1 MMBOE at December 31, 2010, of which 70 percent was oil, 90 percent was proved developed, and 10 percent was proved undeveloped. Drilling.In 2010, we participated in drilling 1 gross (0.1 net) non-operated productive well.We invested $5.9 million in development and exploitation activities in 2010. Financial Information About Operating Segments.We have operations in only one industry segment: the oil and natural gas exploration and production industry in the United States. 1 Organizational Structure The following diagram depicts our organizational structure as of February 28, 2011: Operations Well Operations In general, we seek to be the operator of wells in which we have a working interest.As operator, we design and manage the development of a well and supervise operation and maintenance activities on a day-to-day basis.We do not own drilling rigs or other oilfield service equipment used for drilling or maintaining wells on properties we operate.Independent contractors engaged by us provide all the equipment and personnel associated with these activities. As of December 31, 2010, we operated properties representing approximately 86 percent of our proved reserves.As the operator, we are able to better control expenses, capital allocation, and the timing of exploitation and development activities on our properties.We also own working interests in properties that are operated by third parties for which we are required to pay our share of production, exploitation, and development costs.Please read “— Properties — Nature of Our Ownership Interests.”During 2010, 2009, and 2008, our development costs on non-operated properties were approximately 31 percent, 66 percent, and 24 percent, respectively, of our total development costs.We also own royalty interests in wells operated by third parties that are not burdened by production or capital costs; however, we have little or no control over the implementation of projects on these properties. 2 We do not have any employees.The employees supporting our operations were: the employees of EAC prior to March 2010, the employees of Denbury from March 2010 to December 31, 2010, and became the employees of VNG pursuant to the Vanguard Acquisition on December 31, 2010.During 2010, Encore Operating provided administrative services for us, such as accounting, corporate development, finance, land, legal, and engineering pursuant to an administrative services agreement.In addition, Encore Operating provided all personnel, facilities, goods, and equipment necessary to perform these services which are not otherwise provided for by us.Encore Operating was not liable to us for its performance of, or failure to perform, services under the administrative services agreement unless its acts or omissions constitute gross negligence or willful misconduct.On December 31, 2010, duties under the administrative services agreement were assigned to VNG pursuant to the Vanguard Acquisition. Encore Operating initially received an administrative fee of $1.75 per BOE of our production for such services.From April 1, 2008 to March 31, 2009, the administrative fee was $1.88 per BOE of our production.From April 1, 2009 to March 31, 2010, the administrative fee was $2.02 per BOE of our production.Effective April 1, 2010, the administrative fee was increased to $2.06 per BOE of our production.We also reimbursed Encore Operating for actual third-party expenses incurred on our behalf.In addition, Encore Operating was entitled to retain any COPAS overhead charges associated with drilling and operating wells that would otherwise be paid by non-operating interest owners to the operator.Pursuant to the Vanguard Acquisition, VNG will receive the fees and reimbursements for services performed in 2011. The administrative fee will increase in the following circumstances: · beginning on the first day of April in each year by an amount equal to the product of the then-current administrative fee multiplied by the COPAS Wage Index Adjustment for that year; · if we acquire any additional assets, VNG may propose an increase in its administrative fee that covers the provision of services for such additional assets; however, such proposal must be approved by the board of directors of our general partner upon the recommendation of its conflicts committee; and · otherwise as agreed upon by VNG and our general partner, with the approval of the conflicts committee of the board of directors of our general partner. Natural Gas Gathering We own and operate a network of natural gas gathering systems in our Big Horn Basin area of operation.These systems gather and transport our natural gas and a small amount of third-party natural gas to larger gathering systems and intrastate, interstate, and local distribution pipelines.Our network of natural gas gathering systems permits us to transport production from our wells with fewer interruptions and also minimizes any delays associated with a gathering company extending its lines to our wells.Our ownership and control of these lines enables us to: · realize faster connection of newly drilled wells to the existing system; · control pipeline operating pressures and capacity to maximize our production; · control compression costs and fuel use; · maintain system integrity; · control the monthly nominations on the receiving pipelines to prevent imbalances and penalties; and · track sales volumes and receipts closely to assure all production values are realized. Our gas gathering systems were operated for us by Encore Operating during 2010 pursuant to the administrative services agreement.During 2011, VNG will operate our gas gathering systems pursuant to the administrative services agreement. Seasonal Nature of Business Oil and natural gas producing operations are generally not seasonal.However, demand for some of our products can fluctuate season to season, which impacts price.In particular, heavy oil is typically in higher demand in the summer for its use in road construction, and natural gas is generally in higher demand in the winter for heating. 3 Production and Price History The following table sets forth information regarding our production volumes, average realized prices, and average costs per BOE for the periods indicated: Year Ended December 31, Total Production Volumes: Oil (MBbls) Natural gas (MMcf) Combined (MBOE) Average Daily Production Volumes: Oil (Bbl/D) Natural gas (Mcf/D) Combined (BOE/D) Average Realized Prices: Oil (per Bbl) $ $ $ Natural gas (per Mcf) Combined (per BOE) Average Costs per BOE: Lease operating $ $ $ Production taxes and marketing Depletion, depreciation, and amortization Exploration Derivative fair value loss (gain) ) General and administrative Productive Wells The following table sets forth information relating to the productive wells in which we owned a working interest as of December 31, 2010.Wells are classified as oil or natural gas wells according to their predominant production stream.We also hold royalty interests in units and acreage beyond the wells in which we have a working interest. Oil Wells Natural Gas Wells Average Average Gross Net Working Gross Net Working Wells (a) Wells Interest Wells (a) Wells Interest Big Horn Basin 77
